(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Visto el presente recurso con la sola asistencia del fiscal, exami-nados los dos alegatos y apareciendo que no existe el único error se-ñalado o sea que “La Hon. Corte de Distrito de Guayama erró al dictar sentencia condenatoria en este caso, por ser la misma contraria •a los hechos y a la ley”, se confirma la sentencia apelada que dictó Ja Corte de Distrito de Guayama en 5 de abril de 1934.
RECONSIDERACIONES DENEGADAS BOR LA CORTE DURANTE EL PERÍODO Q.UE CUBRE EL PRESENTE TOMO
Por la corte, a propuesta de sus distintos jueces, se declaró no haber lugar a las reconsideraciones solicitadas en los siguientes casos:
Nos. 5135, 5511, 5519, 5541, 5548, 5592 y 5646.